UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2192



JAMES V. LOWERY,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security Administration,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Beth P. Gesner, Magistrate Judge. (1:05-
cv-03424-BPG)


Submitted:   August 29, 2007            Decided:   September 14, 2007


Before MOTZ and KING, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey R. Scholnick, HOOD & SCHOLNICK, P.A., Towson, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Allen F.
Loucks, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James V. Lowery appeals the magistrate judge’s order

affirming     the    Commissioner’s    denial   of   disability   insurance

benefits.*     We must uphold the decision to deny benefits if the

decision is supported by substantial evidence and the correct law

was applied.        See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).           We have thoroughly reviewed the

materials submitted in the joint appendix and the parties’ briefs

and find no reversible error.         Accordingly, we affirm.     See Lowery

v. Barnhart, No. 1:05-cv-03424-BPG (D. Md. Sept. 11, 2006).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                      - 2 -